Exhibit 10.2

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of March 25, 2011, by and between OXFORD FINANCE CORPORATION
(“Lender”) and OMEROS CORPORATION, a Washington corporation (“Borrower”) whose
address is 1420 5th Avenue, Suite 2600, Seattle, WA 98101.

RECITALS

A. Lender and Borrower have entered into that certain Loan and Security
Agreement dated as of October 21, 2010 (as amended from time to time, including
by that certain Consent and First Amendment to Loan and Security Agreement dated
as of February 3, 2011, and as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B. Lender has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Lender make certain revisions to the Loan
Agreement as more fully set forth herein.

D. Lender has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.1 (Final Payment). Clause (c) of Section 2.1.1 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“(c) Final Payment. On the Maturity Date or such earlier date in accordance with
Sections 2.1.1.(d) and/or 2.1.1(e) hereof, Borrower shall pay, in addition to
the unpaid principal and accrued interest and all other amounts due on such date
with respect to the Growth Capital Advances (or, in the case of partial
prepayments, the Growth Capital Advance being prepaid), an amount equal to the
Final Payment with respect to the Growth Capital Advances (or, in the case of
partial prepayments, the Growth Capital Advance being prepaid).”

 

1



--------------------------------------------------------------------------------

2.2 Section 2.1.1 (Permitted Prepayment). Clause (d) of Section 2.1.1 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“(d) Permitted Prepayment. Borrower shall have the option to prepay all, but not
less than all of either the Closing Date Advance or the Tranche 2 Advance made
by Lender under this Agreement, provided Borrower, (i) provides written notice
to Lender of its election to prepay such Growth Capital Advance at least five
(5) Business Days prior to such prepayment, and (ii) pays, on the date of such
prepayment (A) the outstanding principal amount of the Growth Capital Advance
being prepaid, plus accrued interest thereon through the prepayment date,
(B) the Final Payment on account of such Growth Capital Advance, (C) the
Prepayment Fee on account of such Growth Capital Advance, plus (D) all other
sums that have become due and payable, including Lender Expenses, if any, and
interest at the Default Rate with respect to any past due amounts.
Notwithstanding anything in this Agreement to the contrary, if Borrower
refinances the Obligations under this Agreement with another credit facility
provided by Lender to Borrower primarily for such purpose, then the Prepayment
Fee otherwise due hereunder shall not be due and payable.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lender or any Lender may now have or may have in the future under
or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b), no Event of Default has occurred and
is continuing;

 

2



--------------------------------------------------------------------------------

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Lender on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made or as may be
required in connection with the Polish Share Pledge; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Lender of this Amendment by each party hereto, and
Borrower’s payment of all Lender Expenses incurred through the date of this
Amendment.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDER:    BORROWER: OXFORD FINANCE CORPORATION    OMEROS CORPORATION By:   

/s/ John G. Henderson

   By:   

/s/ Gregory A. Demopulos

Name:   

John G. Henderson

   Name:   

Gregory A. Demopulos, M.D.

Title:   

Vice President & General Counsel

   Title:   

Chairman & CEO

[Signature Page to Second Amendment to Loan and Security Agreement]